Mr. Justice Dever delivered the opinion of the court. 9. Appeal and error, § 410*—when question of failure of stockholder to make demand on corporation to bring suit is raised too late. The question of failure of a stockholder to make demand on a corporation to bring suit against wrongdoing directors or officers before instituting a suit individually cannot be raised on appeal where such question was not raised in the trial court by plea, demurrer or otherwise. 10. Equity, § 66*—when maxim that he who comes into equity must come with clean hands is inapplicable. Any wrongdoing of an executrix individually cannot be imputed to her in her official capacity so as to render applicable the equitable maxim that he who comes into equity -must come with clean hands. 11. Corporations, § 187*—when stockholder not denied equitable' relief because of small holding of stock. The fact that the interest of a stockholder in a corporation is only 1 per cent, of the total stock is not ground for denying him equitable relief against one to whom a bill of sale, claimed to be a chattel mortgage, was issued by the corporate officers and who refuses to make an accounting. 12. Chattel mortgages—when evidence sustains verdict for complainant in action by stockholder against mortgagee for an accounting. On a bill by a stockholder against the corporation and one holding a bill of sale of corporate personalty, which is claimed to be a chattel mortgage, for the appointment of a receiver and to compel an accounting by such alleged mortgagee, evidence held sufficient to support a decree in favor of complainant. 13. Chattel mortgages, § 7*—what is evidence that bill of sale was intended as mortgage. The fact that a bill of sale claimed to be a mortgage of corporate personalty is acknowledged by a justice of the peace is evidence that the instrument was intended to be a mortgage, since the acknowledgment by a justice of the peace is unnecessary to give the instrument validity as a bill of sale. 14. Appeal and ebbob, § 1399*—when findings of master not disturbed. The findings of a master in chancery based upon conflicting evidence will not be disturbed on appeal where the master had an opportunity to hear and see the witnesses and judge of their credibility. 15. Corporations, § 552*—when appointment of receiver is proper. The appointment of a receiver for a corporation is proper where a mortgagee of corporate personalty is required by decree of a court of equity to render an accounting for the benefit of stockholders and there is no person authorized to receive the money coming from such accounting ■ for the corporation.